Citation Nr: 1753781	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-31 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for sinusitis. 

2. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back condition.

3. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for chloracne.

4. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for refractive error.

5. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for diabetic retinopathy, to include as secondary to herbicide exposure.

6. Entitlement to service connection for conjunctivitis.

7. Entitlement to service connection for a pulmonary condition.

8. Entitlement to service connection for a nose condition, claimed as allergic rhinitis.

9. Entitlement to service connection for a stomach condition.

10. Entitlement to service connection for sinusitis.

11. Entitlement to service connection for a back condition.

12. Entitlement to service connection for diabetic retinopathy, to include as secondary to herbicide exposure.

(The issue of entitlement to service connection for an acquired psychiatric disorder was addressed in a separate decision.)


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971, including service in the Republic of Vietnam from July 1968 to June 1969.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran is represented by an attorney for the issue of entitlement to service connection for an acquired psychiatric disorder, which as addressed in a separate decision.  The attorney specifically limited his representation to the psychiatric disorder issue in his VA Form 21-22a received by VA in November 2014.  The Veteran is unrepresented on the issues addressed in this decision.  

The issues of entitlement to service connection for a stomach condition, conjunctivitis, and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2008 rating decision denied entitlement to service connection for sinusitis; the Veteran did not appeal.

2. Evidence added to the record since the March 2008 rating decision raises a reasonable possibility of substantiating the service connection claim for sinusitis.

3. A December 2003 Board decision denied entitlement to service connection for a back condition; the Veteran did not appeal.

4. Evidence added to the record since the December 2003 Board decision raises a reasonable possibility of substantiating the service connection claim for a back condition.

5. A March 2008 rating decision denied entitlement to service connection for chloracne; the Veteran did not appeal.

6. Evidence added to the record since the March 2008 rating decision does not raise a reasonable possibility of substantiating the service connection claim for chloracne.

7. A June 2007 rating decision denied entitlement to service connection for a refractive error; the Veteran did not appeal.

8. Evidence added to the record since the June 2007 rating decision does not raise a reasonable possibility of substantiating the service connection claim for a refractive error.

9. A July 2009 rating decision denied entitlement to service connection for diabetic retinopathy; the Veteran did not appeal.

10. Evidence added to the record since the July 2009 rating decision raises a reasonable possibility of substantiating the service connection claim for diabetic retinopathy.

11. The preponderance of the evidence is against a finding that the Veteran currently has a pulmonary condition that was incurred in or caused by service.

12. The preponderance of the evidence is against a finding that the Veteran currently has a nose condition, claimed as allergic rhinitis, that was incurred in or caused by service.

13. The preponderance of the evidence is against a finding that the Veteran currently has sinusitis that was incurred in or caused by service.

14. The preponderance of the evidence is against a finding that the Veteran currently has diabetic retinopathy that was incurred in or caused by service or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for entitlement to service connection for a sinusitis have been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for reopening the claim for entitlement to service connection for a back condition have been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for reopening the claim for entitlement to service connection for a chloracne have not been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for reopening the claim for entitlement to service connection for a refractive error have not been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

5. The criteria for reopening the claim for entitlement to service connection for diabetic retinopathy have been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

6. The criteria for entitlement to service connection for a pulmonary condition have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria for entitlement to service connection for a nose condition have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8. The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

9. The criteria for entitlement to service connection for diabetic retinopathy have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).

A. Sinusitis 

A March 2008 rating decision denied entitlement to service connection for sinusitis because the evidence failed to show that the condition was incurred in or was caused by military service.  After being given notice of the decision, the Veteran did not appeal and there is no indication that new and material evidence was received within a year of this decision.  The decision, therefore, became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

The Veteran submitted a May 2011 statement from Dr. N.A.O.V. indicating that the Veteran has nasal congestion and frontal pressure related to cold weather exposure in service.  The credibility of this evidence is presumed.  

This evidence is both new to the claims file since the March 2008 rating decision and material to the issue of a nexus.  Accordingly, the claim for service connection for sinusitis is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

B. Back Condition

In a May 1974 decision, the RO denied service connection for a back condition, finding that there was no evidence of a current back disability.  The Veteran made several attempts to reopen his claim in the interceding years.  Most recently, in a December 2003 decision, the Board determined that new and material evidence had not been presented sufficient to reopen the claim of entitlement to service connection for a back condition.  The Veteran did not appeal and the Board decision is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. § 20.1100 (2017).   

Since the December 2003 Board decision, the Veteran submitted a May 2011 statement from Dr. N.A.O.V. noting an in-service back injury and finding that "it is more probable than not that his back problem is service connected secondary to the incident while at service."  As the credibility of this evidence is presumed, this new evidence is found material to the element of a nexus to service.  Accordingly, the Veteran's claim for entitlement to service connection for a back condition is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

C. Chloracne

A March 2008 rating decision denied entitlement to service connection for chloracne because the evidence failed to show that the condition manifested to a degree of at least 10 percent within 1 year after the last date of exposure to an herbicide agent.  After being given notice of the decision, the Veteran did not appeal and there is no indication that new and material evidence was received within a year of this decision.  Accordingly, the decision became final.  38 U.S.C. 
§ 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

The Veteran submitted updated treatment records.  However, there is no evidence of treatment or complaints of chloracne.  Accordingly, while this evidence is new to the record, it is not material to the Veteran's claim for entitlement to service connection for chloracne.  The claim will not be reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).
  
D. Refractive Error

A May 2007 rating decision denied entitlement to service connection for a refractive error.  The basis of the decision was that a refractive error is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection.  There was also no evidence that refractive error was related to service or a service-connected disability.  After being given notice of the decision, the Veteran did not appeal and there is no indication that new and material evidence was received within a year of this decision.    Accordingly, the decision became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

The Veteran submitted updated treatment records showing treatment for a refractive error.  However, while this evidence is new, it is not material to whether the Veteran has a disability that is subject to service connection or whether the condition is related to service.  VA had already conceded that the Veteran had a refractive error in the May 2007 rating decision.  Accordingly, this evidence is not sufficient to reopen the Veteran's claim.  Entitlement to service connection for a refractive error will not be reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

E. Diabetic Retinopathy

A July 2009 rating decision denied entitlement to service connection for diabetic retinopathy because the evidence failed to show a current diagnosis.  After being given notice of the decision, the Veteran did not appeal and there is no indication that new and material evidence was received within a year of this decision.  Accordingly, the decision became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

The Veteran submitted a May 2011 statement from Dr. N.A.O.V. indicating that the Veteran presents with diabetic retinopathy that is linked to his service-connected diabetes mellitus, type II.  This evidence is both new to the claims file and material to the issue of whether the Veteran has a current disability and a nexus to a service-connected disability.  The claim for entitlement to service connection for diabetic retinopathy is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as peptic ulcers and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A Veteran that had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders, if manifest to a degree of 10 percent or more, may be presumed to be service connected.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran had verified service in Vietnam from July 1968 to June 1969.  Accordingly, he is presumed to have been exposed to herbicide agents.  Notwithstanding the provisions of 38 U.S.C. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof of exposure to herbicide agents that actually causes a disability.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

A. Pulmonary Condition

The Veteran's post-service treatment records show that he was diagnosed with sleep apnea in April 2013.  Sleep apnea is a pulmonary disorder. See  http://www.merckmanuals.com/professional/pulmonary-disorders/sleep-apnea/obstructive-sleep-apnea.  No other chronic pulmonary disorder has been identified..  In any event, the diagnosis of sleep apnea during the appeal period satisfies the requirements for Shedden element (1).

The Veteran's service treatment records are absent of complaint or treatment for a pulmonary condition, to include sleep apnea.  Indeed, his September 1970 separation examination indicates that his lungs and chest were normal at that time.  On the accompanying report of medical history, the Veteran indicated that he did not currently or ever have asthma, shortness of breath, pressure in his chest, or a chronic cough.  

There is also no lay or medical evidence suggesting a nexus between the Veteran's sleep apnea and his period of active service.  As noted, the medical record does not show a diagnosis of sleep apnea until 2013, over 40 years after service discharge.  Such is against a suggestion of a nexus to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).

Pulmonary disorders are not identified as a presumptive condition for herbicide exposure.  Therefore, service connection will not be presumed.  Although the Veteran may still directly connect his condition to herbicide exposure, the weight of the evidence does not establish such a connection in this case.  There is simply no competent medical evidence of record that indicates that exposure to herbicides may result in sleep apnea.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) ("It is the veteran's "general evidentiary burden" to establish all elements of his claim.").

The Veteran was not afforded a VA examination regarding his claimed pulmonary condition; however, one was not required in this case.  As discussed above, there is no evidence that indicates that the Veteran's current sleep apnea may have resulted from service.  Even the low standard of McLendon has not been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a pulmonary condition (sleep apnea) must therefore be denied.

B. Nose Condition (Allergic Rhinitis), Sinusitis

The Veteran's post-service treatment records show ongoing treatment for allergic rhinitis, diagnosed in October 2004, and sinusitis, including a diagnosis of "chronic sinusitis" in December 2015.  Accordingly, the requirements of Shedden element (1) have been satisfied for both disabilities.

The Veteran's service treatment records show treatment for an upper respiratory infection in November 1969 after complaining for a sore throat and a congested nose.  As such, the requirements of Shedden element (2) have been met.

Notwithstanding the above, the Board finds that the Veteran's claims fail on Shedden element (3), evidence of a nexus. 

The Veteran submitted a statement from Dr. N.O.A.V. dated in May 2011 indicating that the Veteran suffers from nasal congestion and frontal pressure.  She attributed these conditions to "cold weather exposure" in service.  No additional rationale was provided.

The Veteran was afforded a VA examination in May 2013 regarding his claimed nose conditions.  The examiner noted review of the claims file and examined the Veteran.  The examiner noted the Veteran's reported history of recurrent nose congestion and nasal allergies since service as well as his report of cold weather exposure.  The examiner opined that the Veteran's allergic rhinitis and sinusitis were less likely than not incurred in or caused by the in-service upper respiratory infection.  The examiner stated that although there was evidence of treatment for acute respiratory infections during active service, that per the records review, the episodes were treated and resolved without residuals or complications.  For example, despite treatment in April 1969 for cough and sore throat, in May 1969 on follow up, the Veteran stated he was feeling better.  In September 1970, the Veteran denied chronic or frequent colds on his report of medical history for separation.  The Veteran's sinuses, nose, and throat were noted to be normal on the accompanying separation examination.  The examiner finally noted that the claims file is silent for diagnosis of rhinitis or sinusitis during active service or within a year of service discharge.          

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, an herbicide agent.  Nose conditions are not identified in 38 C.F.R. § 3.309(e) as a presumptive condition.  Therefore, service connection will not be presumed.

Direct service connection must also be denied.  Despite the May 2011 private opinion that the Veteran's condition was related to "cold weather exposure" in service, this was finding was based on the Veteran's reported history rather than a full review of the claims file.  The opinion was also unsupported by any rationale.  The opinion from Dr. N.A.O.V. was conclusory.  By contrast, the VA examiner provided rationale for her opinions.  The examiner also had the benefit of reviewing the claims file, which did not establish a history of sinusitis or rhinitis in service or until many years thereafter.  The Veteran's post-service records do not show a diagnosis of rhinitis until 2004 and sinusitis until 2001, several decades after service.  The VA examiner's opinion is thereby found to greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  

Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53.

C. Diabetic Retinopathy

As noted above, the Veteran submitted a May 2011 statement from Dr. N.A.O.V. indicating that he presented with diabetic retinopathy linked to his service-connected diabetes mellitus, type II.  No findings were provided to support this diagnosis.

The Veteran was afforded a VA examination in September 2011.  At that time, the examiner diagnosed refractive error, mild dry eyes, left eye nasal pterygium, bilateral cataracts, hypertensive retinopathy, degenerative retinal drusen, and macular epiretinal membranes.  No diabetic retinopathy was observed.  The examiner opined that the Veteran's loss of vision, including cataracts, is not caused by or a result of Diabetes Mellitus, Type II.    

During a May 2013 VA examination, the examiner noted diagnoses of pterygium in both eyes, bilateral dry eyes, and bilateral cataracts.  Based on a review of the record and the examination of the Veteran, the examiner opined that the Veteran's decrease in vision is due to a combination of cataracts, dry eye, and pterygium.  Diabetic retinopathy was not diagnosed.    

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a diagnosis of diabetic retinopathy.  The evidence further does not reflect that the Veteran had diabetic retinopathy at any point during the appeal period or proximate thereto.  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had diabetic retinopathy that resolved during the course of the appeal.  Rather, as discussed, two VA examinations have conclusively determined that the Veteran does not have diabetic retinopathy.  The examinations included pertinent testing.  The one positive opinion provided no rationale or testing to support the diagnosis.  The most probative evidence, the VA eye examinations, did not find evidence of conjunctivitis at any point during the appeal period or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the preponderance of the evidence is against the Veteran's claim, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

The application to reopen a previously denied claim for service connection for sinusitis is granted.

The application to reopen a previously denied claim for service connection for a back condition is granted.

The application to reopen a previously denied claim for service connection for chloracne is denied.

The application to reopen a previously denied claim for service connection for a refractive error is denied.

The application to reopen a previously denied claim for service connection for diabetic retinopathy is granted.

Entitlement to service connection for a pulmonary condition is denied.

Entitlement to service connection for a nose condition is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for diabetic retinopathy is denied. 


REMAND

The Veteran claims entitlement to service connection for a stomach condition.  His post-service treatment records document that the Veteran is prescribed medication for gastroesophageal reflux disease (GERD).  See, e.g., December 17, 2012 Medication Reconciliation.  The Veteran submitted a May 2011 statement from Dr. N.A.O.V. indicating that the Veteran's service-connected diabetes can cause gastroparesis which can cause delayed stomach emptying time and a gastric problem.  As there is an indication that the Veteran's claimed condition may be related to a service-connected disability, and as the Veteran has not been afforded an examination to address this issue, the Board will remand for a VA examination. 

Further, the Veteran attributes his current back pain to his period of active service.  His service treatment records show treatment in October 1969 for severe lumbar pain after lifting drums of oil in Vietnam.  Additionally, his post-service treatment records document ongoing complaints of low back pain.  Dr. N.A.O.V. attributed his current back pain to the in-service back injury.  The Veteran has not been afforded an examination to address the nature and etiology of his claimed back condition.  Accordingly, the Board will remand this issue for a VA examination.  

The Veteran's service treatment records show treatment in December 1969 for "trouble with both eyes."  The Veteran was observed to have mild diffuse conjunctivitis.  Post-service treatment records include a notation that the Veteran's allergic conjunctivitis was "stable on drops."  

During a July 2009 VA examination, the Veteran's conjunctiva was noted to be clear.  During a September 2011 VA examination, no conjunctivitis was observed.    During a May 2013 VA examination, the examiner indicated that conjunctivitis was not found during the examination.  Accordingly, the examiner opined that conjunctivitis was less likely than not incurred in or caused by the in-service condition.   

Unlike the claim for diabetic retinopathy, there is some evidence that the Veteran experiences, or has experienced conjunctivitis, during the appeal period.   The fact that the condition was not shown on VA examination may be due to the fact that it has been stabilized through the use of medication - drops.  Such does not mean that the condition does not exist.  This would be akin to finding that the Veteran's conjunctivitis has resolved during the appeal period.  A new examination is found to be necessary to address this question.

Finally, while this case is in remand status, the RO should obtain any updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated VA and private treatment records regarding the Veteran's claimed stomach and back conditions.  

2. Then, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed stomach condition.  The claims file, including a copy of this remand, should be reviewed in conjunction with the examination.  All necessary tests should be accomplished.  Thereafter, the examiner should opine on:

(a) Identify all stomach conditions diagnosed during the appeal period (from May 2010), including gastroesophageal reflux disease (GERD).

(b) For each condition diagnosed, is it at least as likely as not (50 percent or greater probability) that the condition was caused by his service-connected diabetes mellitus, Type II?

(c) For each condition diagnosed, is it at least as likely as not (50 percent or greater probability) that the condition was aggravated (permanently worsened) by his service-connected diabetes mellitus, Type II?

(d) For each condition diagnosed, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or caused by his period of active service?

The examiner should comment on the May 2011 statement by Dr. N.A.O.V. finding a link between the Veteran's claimed stomach condition and his service-connected diabetes mellitus.   

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After directive 1 is complete, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed back condition.  The claims file, including a copy of this remand, should be reviewed in conjunction with the examination.  All necessary tests should be accomplished.  Thereafter, the examiner should opine on:

(a) Identify all back disabilities diagnosed during the appeal period (from May 1974).

(b) For each disability diagnosed, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or caused by his period of active service, to include his in-service reports of severe lumbar pain?

The examiner should comment on the May 2011 statement by Dr. N.A.O.V. indicating that the Veteran's current back pain is a progression of his in-service injury.   

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed conjunctivitis.  The claims file, including a copy of this remand, should be reviewed in conjunction with the examination.  All necessary tests should be accomplished.  Thereafter, the examiner should opine on:

(a)  State whether the Veteran has experienced conjunctivitis at any time during the appeal period.  In addressing this question, the examiner should discuss the clinical significance Veteran's use of "drops" to stabilize his conjunctivitis.  Does the Veteran actively use drops to prevent/stabilize his conjunctivitis?

(b) If a diagnosis of conjunctivitis is established, state whether it is as likely as not that it had its onset in service or is otherwise etiologically related to the Veteran's active service.  The examiner should address the Veteran's documented in-service treatment for allergic conjunctivitis.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


